CalhooN, J.,
dissenting. The act under consideration is this:
“An act in relation to the rate of interest in this state.
“Section 1. Be it enacted by the legislature of the state of Mississippi, that hereafter no person, bank, corporation or asso*484ciation of persons, except building and loan associations, shall demand or stipulate for a greater rate of interest than 10 per centum per annum, for any money advanced or loaned on any note, account, or other evidence of debt.
“Sec. 2. Bo it further enacted, that every provision of any act heretofore passed, creating any corporation, or amending any act creating any corporation, which antagonizes (authorizes) any such corporation to take or receive more than 10 per centum interest per anum, or which is in conflict with § 1141 of die code of 1880, is hereby repealed.
“Sec. 3. Be it further enacted, that this act take effect and be in force from and after its passage.
“Approved March 13, 1886.” Laws 1886, ch. 13, p. 35.
The question now for answer is whether nonresident building and loan associations are included or excluded from the exceptions made by. sec. 1. My view is, with the highest appreciation of the great ability of the opinion of the majority of the court, that such associations are included in the exception. It is incontrovertible that, .if we had to deal only with the title of the act and sec. 1 of the act, all building and loan associations would be included, because then it would be a general act, pure and simple, applying to all persons and corporations, whether foreign or domestic, expressly excepting such associations. There would be no difference of opinion as to this, because in that case the scope would be too plain to require interpretation. The title is general, “In relation to the rate of interest in this state,” and sec. 1 is general, applying to all persons, banks, corporations, and associations of persons, except building and loan associations. The effect is that none except building and loan associations shall either “demand or stipulate for” more than 10 per centum interest. Antecedently, the history of the usury laws is that Hutchinson’s code, p. 641, § 2, provided that none should “take” more than the rate prescribed. This was varied by code 1851, p. 370, art. 1, to read, “stipulate for,” which is followed in code 1871, § 2279, and in code 1880, § 1141. This is changed to *485the words “demand or stipulate for” in sec. 1, acts 1886, above. So, under that, the forfeiture under § 1141, code 1880, would not be merely because of a stipulation for usury in the contract, but even if the usury were demanded. This is clearly a statutory amendment of § 1141, code 1880, and is clearly general, and applies to all persons, etc., if standing alone. Section 2 of the act can hardly be designed to restrict the generality of sec. 1. It does not do so in terms. That is certain. In this view it must be especialy noted that sec. 1 details separately persons, banks, corporations, associations of persons, and building and loan associations, while sec. 2 simply repeals previous private acts as to “corporations” only. What, then, is to be done with “persons, banks and associations of persons,” which may all be unincorporated, referred to in the first section? And what then becomes of the argument based on grants in private acts? Judicial changes in the unmistakable face meaning of statutes by refined arguments on the probable legislative meaning is liable to land us in Serbonian bogs. They are admissible only where the meaning is doubtful. Building and loan associations are not referred to in any general legislation prior to the act of 1886. This act is silent as to the consequences of violating its prohibitions, and so, necessarily, reference for its penalty must be had to § 1141, code 1880. It follows that the legislative will was to leave the penalty as prescribed in that code section, which it amends in the particular of inserting the word “demand,” and in the particular of excepting building and loan associations from its prohibition. The general law was that all who stipulated for more than 10 per centum interest forfeited all interest. Section 1 of the acts of 1886 excepts building and loan associations, which implies that they may stipulate for a greater rate. Section 2 relates alone to “corporations,” and plainly relates alone to domestic corporations. If sec. 1 relates to and takes the place of § 1141, code 1880, except as to the penal part, the result excepts building and loan associations from the penalty. It could have no effect other than to except *486these associations from those prohibited to take more than 10 per centum because all were prohibited by the code. That was the sole effect, if it conferred the right to take more than 10 per centum; and such seems manifestly to be its operation. Its operation on foreign as well as domestic building and loan associations seems equally evident. At the date of the act no law of this state regulated foreign building and loan associations or prescribed any terms of their doing business here. “Person, bank, corporation” embraced foreign as well as domestic building and loan associations, and they are mentioned by name in order to except them from the act, and only for that, as it seems to me. Five days after this act ivas passed, in a general statute the same legislature imposed a privilege tax on building and loan associations. Laws 1886, p. 20. This applies to foreign as well as domestic corporations, of course. How, then, can ye limit the other act ? It hardly comports with the magnanimity to be ascribed to the legislature to suppose that it meant to dig a pitfall to entrap the foreign companies into pouring their money into Mississippi to their own ruin. When our legislature meant to confine itself to domestic associations, it distinctly said so, as in § 2348, code 1892, and this is a pregnant fact in the construction of the act in hand.
The opinion of the court on the motion referred to in the foot note on page 468, and which, of course, was rendered before the foregoing opinions on the merits, is as follows:
Whitfield, C. J.,
delivered the opinion of the court on the motion.
This is a motion to file additional assignments of error in this case under these circumstances: The court heard this case at the last term of this court argued orally and on written briefs. There was no assignment of error presenting, or hinting at, even in the slightest degree, any federal question, nor was there the slightest reference to any federal question made in the *487arguments, written or oral. The court reached a definite conclusion upon every proposition except one, and that one was whether the act of 1886, regulating interest in this state, embraced foreign, as well as domestic, building and loan associations; and on that specific proposition, and that proposition alone, the cause was remanded to the docket for reargument at this term of court. Counsel were invited to argue that specific proposition, and nothing else. In that attitude of the cause, counsel for appellant now come, and ask leave to file nine new assignments of error, all of which constitute an effort to inject into this case, under these circumstances, and at this late day, a federal question. No such question was ever presented to the court below. Not one of the matters in the nine assignments of error asked to be filed were ever called to the attention of the chancellor or of this court. The effort now is to ask this court to reverse the chancellor on assignments of error raising federal questions never presented to the chancellor, and which federal questions were never presented to this court, by any assignment of error, or by any argument, oral or written; and all this is, asked to be done after the court had decided the cause in all respects except the one indicated, and had remanded the case to the docket on the single proposition respecting the act of 1886.
The counsel misconceive. They must deal with the cause as it is. The case is on the docket for reargument on the single proposition specified, and is not there in any other sense, or for any other purpose; is not there at all, except as limited, to wit, for argument as to the said act of 1886. It ought to be obvious that the scope of the order remanding the case to the docket for reargument on the single proposition indicated necessarily excluded all else except said reargument.

Motion denied.